                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

MIKE CAMPBELL,                                 )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )      Case No. 2:18-cv-4129-BCW
                                               )
CHERI TOALSON REISCH,                          )
                                               )
                       Defendant.              )

                  AMENDED NOTICE OF VIDEOTAPED DEPOSITION

To:    Lowell D. Pearson
       Michael R. Owens
       HUSCH BLACKWELL LLP
       235 East High Street, Suite 200
       Jefferson City, MO 65102

       YOU ARE HEREBY NOTIFIED that an videotaped deposition of Defendant Cheri

Toalson Reisch will be taken at the offices of TGH Litigation, 28 N. Eighth St., Suite 500,

Columbia, Missouri 65201, commencing at 9:00 a.m. on February 15, 2019, and continuing until

completion. The deposition will be conducted before a certified court reporter from Alaris Litigation

and videotaped by TGH Litigation.

                                                      Respectfully submitted,

                                                      TGH LITIGATION LLC

                                                        /s/ J. Andrew Hirth
                                                      J. Andrew Hirth, MO #57807
                                                      28 N. Eighth St., Suite 500
                                                      Columbia, MO 65201
                                                      (573) 256-2850 (phone)
                                                      (573) 213-2201 (fax)
                                                      andy@tghlitigation.com

                                                      Counsel for Plaintiff




            Case 2:18-cv-04129-BCW Document 34 Filed 02/08/19 Page 1 of 2
                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 8, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                         /s/ J. Andrew Hirth.
                                                            Attorney




                                                    2

           Case 2:18-cv-04129-BCW Document 34 Filed 02/08/19 Page 2 of 2
